EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 2-20, 22, and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2, 8, and 14 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
receiving contextual data associated with the natural language input;
parsing, using an active ontology, a plurality of tokens representing the natural language input to determine a user intent corresponding to the natural language input, wherein the active ontology includes a plurality of concept nodes, and wherein the parsing comprises: 
matching a first token of the plurality of tokens to both a first concept node and a second concept node of the plurality of concept nodes, 
wherein matching the first token of the plurality of tokens to both the first concept node and the second concept node comprises: determining a confidence value associated with the first concept node based on the contextual data; and selecting the second concept node based on the confidence value associated with the first concept node; and 
in accordance with a determination that a second token of the plurality of tokens matches an attribute of the first concept node but not any attribute of the second concept node, determining that the user intent corresponds to a concept represented by the first concept node.
Claims 3-7, 9-13, 15-20, 22, and 24 are allowed by virtue of their dependency from claims 2, 8, and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157